DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  No Claims are amended; No Claims are cancelled; No Claims are added.  Claims 1 – 46 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 05/13/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
The Applicant acknowledges that Koziol notes that “The measurement configuration principles in NR take the framework known from LTE,” but needs to take into account some specificities including “BWPs and beam level measurements (i.e. SS blocks and/or CSI-RS resources), which are then used to derive cell level quality of the serving cell and its neighbouring cells and argues that neither Koziol and Munier, whether considered individually or in combination, discloses “determining to configure the UE with a measurement gap for intra-frequency positioning measurements outside a bandwidth part of the UE,” and “configuring the measurement gap for the UE,” as recited in claim 1 and similarly recited in claim 13, the applicant also argues that Munier does not disclose the use of intra-frequency positioning measurements.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.  In addition, Applicant’s own disclosure indicates in [0063] that the terms "positioning reference signal" and "PRS" refer to any type of reference signal that can be used for positioning, such as but not limited to, PRS signals in LTE, navigation reference signals (NRS), transmitter reference signals (TRS), cell-specific reference signals (CRS), channel state information reference signals (CSI-RS), primary synchronization signals (PSS), secondary synchronization signals (SSS), etc.  
Therefore, the SS blocks and/or CSI-RS resources of Koziol reasonably read on the breadth of the claimed positioning reference signal (PRS).

Koziol discloses in [0061] that a measurement may be defined as a SSB (SS block) based intra-frequency measurement provided the center frequency of the SSB of the serving cell indicated for measurement and the center frequency of the SSB of the neighbour cell are substantially the same, and the subcarrier spacing of the two SSBs are also the same and a measurement may be defined as a CSI-RS based intra-frequency measurement provided the bandwidth of the CSI-RS resource on the neighbour cell configured for measurement is within the bandwidth of the CSI-RS resource on the serving cell configured for measurement.  
Koziol proposes in [0074] that a second parameter be combined with a first parameter to yield three different options which may be indicated to the device for performing measurements. The first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs.
As indicated in the Office Action Koziol does not expressly disclose that the measurement configuration is for positioning, which is well known in the art.  
Munier was provided to show that it would have been obvious to a skilled artisan to combine the positioning reference signal in the measurement objects of Koziol as Munier discloses in [0056] that a network node initiates transmission of a configuration message to the wireless device, comprising an indication of the CSI-RS configurations used by one or more radio network nodes and the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations.  
Munier discloses in [0057] that the wireless device may report to the network node its capabilities of performing positioning measurements on CSI-RS transmissions by radio network nodes and in [0074] – [0075] Munier discloses that UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Therefore, the SS blocks and/or CSI-RS resources of the combination of Koziol and Munier reasonably teach, disclose or suggest “determining to configure the UE with a measurement gap for intra-frequency positioning measurements outside a bandwidth part of the UE,” and “configuring the measurement gap for the UE,” as recited in claim 1 and similarly recited in claim 13.

Applicant’s Arguments:
Applicant argues that Neither Koziol nor Munier disclose “intra-frequency positioning measurements.” Moreover, Koziol does not disclose or suggest “determining to configure the UE with measurement gap for [ ] measurements outside a bandwidth part of the UE.”

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.  
The Applicant’s own disclosure indicates in [0063] that the terms "positioning reference signal" and "PRS" refer to any type of reference signal that can be used for positioning, such as but not limited to, PRS signals in LTE, navigation reference signals (NRS), transmitter reference signals (TRS), cell-specific reference signals (CRS), channel state information reference signals (CSI-RS), primary synchronization signals (PSS), secondary synchronization signals (SSS), etc.  
Therefore, the SS blocks and/or CSI-RS resources of Koziol reasonably read on read on the breadth of the claimed positioning reference signal (PRS).
Koziol discloses in [0061] that a measurement may be defined as a SSB (SS block) based intra-frequency measurement provided the center frequency of the SSB of the serving cell indicated for measurement and the center frequency of the SSB of the neighbour cell are substantially the same, and the subcarrier spacing of the two SSBs are also the same and a measurement may be defined as a CSI-RS based intra-frequency measurement provided the bandwidth of the CSI-RS resource on the neighbour cell configured for measurement is within the bandwidth of the CSI-RS resource on the serving cell configured for measurement.  
Koziol proposes in [0074] that a second parameter be combined with a first parameter to yield three different options which may be indicated to the device for performing measurements. The first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs.
As indicated in the Office Action Koziol does not expressly disclose that the measurement configuration is for positioning, which is well known in the art.  
Munier was provided to show that it would have been obvious to a skilled artisan to combine the positioning reference signal in the measurement objects of Koziol as Munier discloses in [0056] that a network node initiates transmission of a configuration message to the wireless device, comprising an indication of the CSI-RS configurations used by one or more radio network nodes and the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations.  
Munier discloses in [0057] that the wireless device may report to the network node its capabilities of performing positioning measurements on CSI-RS transmissions by radio network nodes and in [0074] – [0075] that UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Munier discloses in [0081] that the wireless device receives a configuration message comprising respective CSI-RS configurations used by one or more radio network nodes, the message comprise an LTE Positioning Protocol (LPP) message or a NR Positioning Protocol (NPP) message.
Therefore, the SS blocks and/or CSI-RS resources of the combination of Koziol and Munier reasonably teach, disclose or suggest “intra-frequency positioning measurements” and “determining to configure the UE with measurement gap for [ ] measurements outside a bandwidth part of the UE”.


Applicant’s Arguments:
Applicant argues that none of Koziol, Munier, and Huawei, whether considered individually or in combination, discloses each and every element of the independent claims 25 and 36, and therefore Applicant’s independent claims 25 and 36 are patentable over the proposed combination of Koziol and Munier and Huawei.

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.  
Koziol discloses in [0061] that a measurement may be defined as a SSB (SS block) based intra-frequency measurement provided the center frequency of the SSB of the serving cell indicated for measurement and the center frequency of the SSB of the neighbour cell are substantially the same, and the subcarrier spacing of the two SSBs are also the same and a measurement may be defined as a CSI-RS based intra-frequency measurement provided the bandwidth of the CSI-RS resource on the neighbour cell configured for measurement is within the bandwidth of the CSI-RS resource on the serving cell configured for measurement.  
Koziol proposes in [0074] that a second parameter be combined with a first parameter to yield three different options which may be indicated to the device for performing measurements. The first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs.
Munier discloses in [0057] that the wireless device may report to the network node its capabilities of performing positioning measurements on CSI-RS transmissions by radio network nodes and in [0074] – [0075] that UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Munier discloses in [0081] that the wireless device receives a configuration message comprising respective CSI-RS configurations used by one or more radio network nodes, the message comprise an LTE Positioning Protocol (LPP) message or a NR Positioning Protocol (NPP) message.
Huawei was provided to show the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP.
Therefore, Koziol, Munier, and Huawei reasonably read on the metes and bounds of the claimed invention.  The Applicant’s arguments have been fully considered but they are not persuasive.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 - 3, 5 – 15, 17 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (US 20210076240 A1) in view of Munier et al. (US 20210410097 A1).

Regarding claim 1, Koziol et al. discloses a method (Koziol et al., FIG. 4) for supporting location of a user equipment (UE) (Koziol et al., FIG. 2, UE 200) performed by a base station (Koziol et al., FIG. 1, gNB 106) in a wireless network (Koziol et al., FIG. 1, wireless communication system 100; [0056] upon instruction from a base station, a user device may be configured to conduct requested measurements of the surrounding cells, where the instructions may include a measurement object), comprising: 
determining to configure the UE with a measurement gap (Koziol et al., [0059] the measurement configuration principles in New Radio (NR) include Bandwidth parts (BWPs) and beam level measurements (SS blocks and/or CSI-RS resources), which are used to derive cell level quality of the serving cell and its neighbouring cells in relation to [0074] an additional rule may be applied for handling BWPs associated with the non-primary cells) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); 
configuring the measurement gap for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in RRC signalling related to measurement configuration information that is sent from the base station to the device); and 
sending a message to the UE, the message comprising an indication of the measurement gap configured for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in the measurement object of the measurement configuration information that is sent from the base station to the device).
Koziol et al., discloses in [0056] that the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations, in relation to [0074] – [0075] UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).

Regarding claim 2, 14, Koziol et al. - Munier et al. disclose determining that the bandwidth part of the UE is less than a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a total bandwidth).

Regarding claim 3, 15, Koziol et al. - Munier et al. disclose determining that a first group of downlink positioning signals transmitted by one or more base stations in the wireless network that are in the bandwidth part of the UE has a different numerology (Munier et al., [0136] UE capability may comprise CSI-RS based measurements based on a certain numerology, same or different numerology of SSB of the same cell) than a second group of downlink positioning signals transmitted by the one or more base stations (Munier et al., [0102] the number of consecutive subframes can be N1 for BW1 with density1 (N1=2, BW1=96 PRBs, density1=density level 3) and N2 for BW2 with density2 (N1=6, BW1=48 PRBs, density1=density level 3) for Es/lot>=−3 dB) and 
that the first group of downlink positioning signals has a bandwidth that is less than a bandwidth of the second group of downlink positioning signals (Munier et al., [see table 4 CSI-RS-Info field descriptions] when subcarrier Spacing CSI-RS is set to 15 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 3/4/9/19/39 slots and when subcarrier Spacing CSI-RS is set to 30 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 7/9/19/39/79 slots).  The motivation is the same as in claim 1.

Regarding claim 5, 17, Koziol et al. - Munier et al. disclose determining that a number of resource blocks for the bandwidth part of the UE (Munier et al., [0108] where the wireless device is scheduled for downlink data reception via PDSCH in a slot where it has also been configured with a reference signal for positioning, the wireless device rate matches around the resource elements used by the reference signal for positioning) is less than a minimum number of resource blocks required by the UE for intra-frequency positioning measurements (Munier et al., [0134] UE capability may comprise CSI-RS based measurements based on minimum UE requirements for such measurements as minimum bandwidth and/or minimum density, minimum number of consecutive slots or subframes, periodicity below a threshold, lowest Es/lot).  The motivation is the same as in claim 1.

Regarding claim 6, 18, Koziol et al. - Munier et al. disclose determining that the bandwidth part of the UE is less than a minimum fraction of a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a minimum fraction of a total bandwidth).

Regarding claim 7, 19, Koziol et al. - Munier et al. disclose determining that a ratio of the bandwidth part of the UE to the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0327] only a fraction of the TRS bursts can be used for positioning, where energy can be saved by reducing the number of TRS bursts transmitted as soon as there is no connected UE in a cell).

Regarding claim 8, 20, Koziol et al. - Munier et al. disclose determining that a ratio of a number of resource blocks for the bandwidth part of the UE to a number of resource blocks for the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0329] for the TRS the number of symbols per time is given by 2*NTRS/TTRS where TTRS is the TRS burst periodicity and NTRS is the burst length which can be one or two slots).  The motivation is the same as in claim 1.

Regarding claim 9, 21, Koziol et al. - Munier et al. disclose determining to configure the UE with the measurement gap is based on a desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.).  The motivation is the same as in claim 1.

Regarding claim 10, 22, Koziol et al. - Munier et al. disclose the desired positioning accuracy (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.) is a function of used bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Munier et al., [0320] the maximum number L of SS-blocks in an SS-block burst is 4 below 3 GHz, 8 from 3 GHz to 6 GHz and 64 above 6 GHz, where the L candidate positions for the SS-blocks within a half frame are fixed given the subcarrier spacing of the SS-block and the frequency band).  The motivation is the same as in claim 1.

Regarding claim 11, 23, Koziol et al. - Munier et al. disclose determining that the bandwidth part of the UE is less than a minimum bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network to produce the desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, in relation to [0331] the transmission of the TRS in multiple beams gives additional information on Angle of Departure (AoD) that can be utilized for positioning purposes).  The motivation is the same as in claim 1.

Regarding claim 12, 24, Koziol et al. - Munier et al. disclose determining that a number of resource blocks for the bandwidth part of the UE is less than a minimum number of resource blocks to produce the desired positioning accuracy of the UE (Munier et al., [0339] if the TRS doesn't give sufficiently good positioning accuracy one could augment the TRS with additional time frequency resources, where the location server would then configure the UE with a number of positioning reference signals transmitted from different cells).  The motivation is the same as in claim 1.

Regarding claim 13, Koziol et al. discloses a base station (Koziol et al., FIG. 1, gNB 106 in relation FIG. 6) in a wireless network capable of supporting location of a user equipment (UE) (Koziol et al., FIG. 2, UE 200), comprising: 
an external interface configured to receive and send messages to other entities in the wireless network (Koziol et al., FIG. 6, input/output interface 640); at least one memory (Koziol et al., FIG. 6, memory 610/650); and 
at least one processor coupled to the external interface and the at least one memory (Koziol et al., FIG. 6, data processing unit 620/630), the at least one processor configured to: 
determine to configure the UE with a measurement gap (Koziol et al., [0059] the measurement configuration principles in New Radio (NR) include Bandwidth parts (BWPs) and beam level measurements (SS blocks and/or CSI-RS resources), which are used to derive cell level quality of the serving cell and its neighbouring cells in relation to [0074] an additional rule may be applied for handling BWPs associated with the non-primary cells) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); configure the measurement gap for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in RRC signalling related to measurement configuration information that is sent from the base station to the device); and 
send a message to the UE via the external interface, the message comprising an indication of the measurement gap configured for the UE (Koziol et al., [0077] the first parameter and/or the second parameter may be included in the measurement object of the measurement configuration information that is sent from the base station to the device).
Koziol et al., discloses in [0056] that the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations, in relation to [0074] – [0075] UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).

Claims 4, 16, 25 - 46 are rejected under 35 U.S.C. 103 as being unpatentable over Koziol et al. (US 20210076240 A1) in view of Munier et al. (US 20210410097 A1) and 3GPP TSG-RAN3 Meeting #104 R3-192728, hereinafter Huawei.

Regarding claim 25, Koziol et al. discloses a method (Koziol et al., FIG. 4) for supporting location of a user equipment (UE) performed by the UE (Koziol et al., FIG. 2, UE 200), comprising: 
determining to use a measurement gap (Koziol et al., [0095] the device is configured to determine the frequencies at which measurement is instructed from the measurement configuration information) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); and 
receiving a message from the base station assigning the measurement gap for intra- frequency positioning measurements (Koziol et al., [0094] the device is configured to receive measurement configuration information form a base station, where the measurement configuration information may comprise a plurality of measurement objects indicating frequencies and cells for which measurements are to be carried out by the device). 
Koziol et al., discloses in [0056] that the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning and sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations, in relation to [0074] – [0075] UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).
Koziol et al. and Munier et al. do not expressly disclose sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements.
Huawei, for example from an analogous field of endeavor (Huawei, page 1, section 2.1, In the DL-AoD positioning technique, the UE position is estimated based on multiple angles of departure of DL PRS from gNBs to UE, along with knowledge of the geographical coordinates of the measured gNBs. Unlike DL-TDOA, in which the UE location can be derived from the UE measurements, the measurements in DL-AoD should be combined with the gNB DL information in order to derive AOD and further calculate the UE location at LMF) discloses sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements (Huawei, page 2, step 3; the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a message to a base station in a wireless network requesting the measurement gap for intra-frequency positioning measurements as taught by Huawei with the combined system of Koziol et al. - Munier et al. in order to achieve NR UE positioning (Huawei, page 2).

Regarding claim 26, 37, Koziol et al. - Munier et al. - Huawei disclose determining that the bandwidth part of the UE is less than a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a total bandwidth).

Regarding claim 27, 38, Koziol et al. - Munier et al. - Huawei disclose determining that a first group of downlink positioning signals transmitted by one or more base stations in the wireless network that are in the bandwidth part of the UE has a different numerology (Munier et al., [0136] UE capability may comprise CSI-RS based measurements based on a certain numerology (same or different numerology of SSB of the same cell) than a second group of downlink positioning signals transmitted by the one or more base stations (Munier et al., [0102] the number of consecutive subframes can be N1 for BW1 with density1 (N1=2, BW1=96 PRBs, density1=density level 3) and N2 for BW2 with density2 (N1=6, BW1=48 PRBs, density1=density level 3) for Es/lot>=−3 dB) and 
that the first group of downlink positioning signals has a bandwidth that is less than a bandwidth of the second group of downlink positioning signals (Munier et al., [see table 4 CSI-RS-Info field descriptions] when subcarrier Spacing CSI-RS is set to 15 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 3/4/9/19/39 slots and when subcarrier Spacing CSI-RS is set to 30 kHZ, the maximum offset values for periodicities ms4/ms5/ms10/ms20/ms40 are 7/9/19/39/79 slots).  The motivation is the same as in claim 25.

Regarding claim 28, 39, Koziol et al. - Munier et al. - Huawei disclose determining that a number of resource blocks for the bandwidth part of the UE (Munier et al., [0108] where the wireless device is scheduled for downlink data reception via PDSCH in a slot where it has also been configured with a reference signal for positioning, the wireless device rate matches around the resource elements used by the reference signal for positioning) is less than a minimum number of resource blocks required by the VE for intra-frequency positioning measurements (Munier et al., [0134] UE capability may comprise CSI-RS based measurements based on minimum UE requirements for such measurements as minimum bandwidth and/or minimum density, minimum number of consecutive slots or subframes, periodicity below a threshold, lowest Es/lot).  The motivation is the same as in claim 25.

Regarding claim 29, 40, Koziol et al. - Munier et al. - Huawei disclose determining that the bandwidth part of the UE is less than a minimum fraction of a total bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Koziol et al., [0047] there may be at most one DL active BWP and at most one active UL BWP at any given time for a given serving cell for a device, one BWP is less than a minimum fraction of a total bandwidth).

Regarding claim 30, 41, Koziol et al. - Munier et al. - Huawei disclose determining that a ratio of the bandwidth part of the UE to the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0327] only a fraction of the TRS bursts can be used for positioning, but energy can be saved by reducing the number of TRS bursts transmitted as soon as there is no connected UE in a cell).  The motivation is the same as in claim 25.

Regarding claim 31, 42, Koziol et al. - Munier et al. - Huawei disclose determining that a ratio of a number of resource blocks for the bandwidth part of the UE to a number of resource blocks for the total bandwidth of downlink positioning signals is less than a predetermined threshold (Munier et al., [0329] for the TRS the number of symbols per time is given by 2*NTRS/TTRS where TTRS is the TRS burst periodicity and NTRS is the burst length which can be one or two slots).  The motivation is the same as in claim 25.

Regarding claim 32, 43, Koziol et al. - Munier et al. - Huawei disclose determining to use the measurement gap for intra-frequency positioning measurements is based on a desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.).  The motivation is the same as in claim 25.

Regarding claim 33, 44, Koziol et al. - Munier et al. - Huawei disclose the desired positioning accuracy (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, latency etc.) is a function of used bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network (Munier et al., [0320] the maximum number L of SS-blocks in an SS-block burst is 4 below 3 GHz, 8 from 3 GHz to 6 GHz and 64 above 6 GHz, where the L candidate positions for the SS-blocks within a half frame are fixed given the subcarrier spacing of the SS-block and the frequency band).  The motivation is the same as in claim 25.

Regarding claim 34, 45, Koziol et al. - Munier et al. - Huawei disclose determining that the bandwidth part of the UE is less than a minimum bandwidth of downlink positioning signals transmitted by one or more base stations in the wireless network to produce the desired positioning accuracy of the UE (Munier et al., [0305] NR positioning signals and procedures should be flexible and configurable to meet different required levels of accuracy, in relation to [0331] the transmission of the TRS in multiple beams gives additional information on Angle of Departure (AoD) that can be utilized for positioning purposes).  The motivation is the same as in claim 25.

Regarding claim 35, 46, Koziol et al. - Munier et al. - Huawei disclose determining that a number of resource blocks for the bandwidth part of the UE is less than a minimum number of resource blocks to produce the desired positioning accuracy of the UE (Munier et al., [0339] if the TRS doesn't give sufficiently good positioning accuracy one could augment the TRS with additional time frequency resources, where the location server would then configure the UE with a number of positioning reference signals transmitted from different cells).  The motivation is the same as in claim 25.

Regarding claim 36, Koziol et al. discloses a user equipment (UE) (Koziol et al., FIG. 1, 102 in relation to FIG. 2, UE 200) capable of supporting location of the UE (Koziol et al., [0056] upon instruction from a base station, a user device may be configured to conduct requested measurements of the surrounding cells, where the instructions may include a measurement object), comprising: 
an external interface configured to receive and send messages to entities in a wireless network (Koziol et al., FIG. 2, transceiver 206 with air/radio interface 207); at least one memory (Koziol et al., FIG. 2, memory 202); and at least one processor coupled to the external interface and the at least one memory (Koziol et al., FIG. 2, data processing entity 201), the at least one processor configured to: 
determine to use a measurement gap (Koziol et al., [0095] the device is configured to determine the frequencies at which measurement is instructed from the measurement configuration information) for intra-frequency measurements outside a bandwidth part of the UE (Koziol et al., [0064] serving cell measurements may be performed on defining SS block, which may be outside UE's active BWP and necessitate use of measurements gaps in accordance with [0074] a first option is to perform measurements at the frequencies indicated in the configuration information even if these frequencies fall outside the active BWPs); and 
receive a message from the base station, via the external interface, assigning the measurement gap for intra-frequency measurements (Koziol et al., [0094] the device is configured to receive measurement configuration information form a base station, where the measurement configuration information may comprise a plurality of measurement objects indicating frequencies and cells for which measurements are to be carried out by the device).
Koziol et al., discloses in [0056] that the UE may be configured to conduct requested measurements of the surrounding cells in an A3 event, where the measurement object may be measured and reported on a cell level and/or beam level identified by a channel state information reference signal (CSI-RS) resource identifier or via SS block timing index; however, Koziol et al. does not expressly disclose a (CSI-RS) measurement resource for positioning and sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements.
Munier et al., for example from an analogous field of (Munier et al., [0045] providing signaling to allow for accurate measurements of NR reference signals for positioning such as Time of Arrival (TOA) and Reference Signal Time Difference (RSTD), and to configure wireless devices to perform such measurements) endeavor discloses a (CSI-RS) measurement resource for positioning (Munier et al., [0056] the wireless device receives the configuration message, and is able to perform positioning measurements on CSI-RS transmissions by the one or more radio network nodes, based on the respective CSI-RS configurations, in relation to [0074] – [0075] UE capability may include CSI-RS based intra-frequency measurement with measurement gaps and CSI-RS based intra-frequency measurements outside active DL bandwidth part (BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a (CSI-RS) measurement resource for positioning as taught by Munier et al. with the system of Koziol et al. in order for the UE to determine its location or geographical position (Munier et al., [0112]).
Koziol et al. and Munier et al. do not expressly disclose sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements.
Huawei, for example from an analogous field of endeavor (Huawei, page 1, section 2.1, In the DL-AoD positioning technique, the UE position is estimated based on multiple angles of departure of DL PRS from gNBs to UE, along with knowledge of the geographical coordinates of the measured gNBs. Unlike DL-TDOA, in which the UE location can be derived from the UE measurements, the measurements in DL-AoD should be combined with the gNB DL information in order to derive AOD and further calculate the UE location at LMF) discloses sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements (Huawei, page 2, step 3; the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a message to a base station in the wireless network, via the external interface, requesting the measurement gap for intra-frequency positioning measurements as taught by Huawei with the combined system of Koziol et al. - Munier et al. in order to achieve NR UE positioning (Huawei, page 2).

Regarding claim 4, 16, Koziol et al. and Munier et al. do not expressly disclose receiving a request from the UE to assign the measurement gap for intra-frequency positioning measurements outside the bandwidth part of the UE.
Huawei, for example from an analogous field of endeavor (Huawei, page 1, section 2.1, In the DL-AoD positioning technique, the UE position is estimated based on multiple angles of departure of DL PRS from gNBs to UE, along with knowledge of the geographical coordinates of the measured gNBs. Unlike DL-TDOA, in which the UE location can be derived from the UE measurements, the measurements in DL-AoD should be combined with the gNB DL information in order to derive AOD and further calculate the UE location at LMF) discloses receiving a request from the UE to assign the measurement gap for intra-frequency positioning measurements outside the bandwidth part of the UE (Huawei, page 2, step 3; the purpose of the measurement request is to allow the UE to request measurement gap for measuring DL positioning reference signal (PRS) is the frequency or SCS of the PRS is different from the UE’s active DL BWP).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving a request from the UE to assign the measurement gap for intra-frequency positioning measurements outside the bandwidth part of the UE as taught by Huawei with the combined system of Koziol et al. - Munier et al. in order to achieve NR UE positioning (Huawei, page 2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416